DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects editorial errors in paragraphs [0026] and [0044] of the specification, and clarifies claim language of claim 1, as follows:
IN THE SPECIFICATION
Paragraphs [0026] and [0044] have been amended to:
--[0026]    As represented in figure 1, the inspection device 10 can comprise a means [[14]] 16 for activating/deactivating the monitoring device 12. Nevertheless, this activation/deactivation means [[14]] 16 is optional, and it is perfectly possible to leave the monitoring device 12 permanently activated.--

--[0044]    Figure 5 represents a view from behind (on the [[left]] right side of the figure) and a view from above (on the [[right]] top side of the figure) of another embodiment of a non-motorized inspection device 50 for inspecting a fluid pipeline according to the invention. The inspection device 50 represented in figure 5 comprises the same elements as the inspection device 30 represented in figure 3. In figure 5, if itis considered that the inspection device 50 is intended to extend locally along a first axis 19 that is substantially at right angles to a section of the pipeline 11 and comprising a housing 41 encapsulating the inertial unit 14 and supporting the monitoring device 12, the distortion-prevention means 18 comprises at least two sets of at least three guide strips 42 distributed around the housing 41, each of the at least three guide strips 42 extending radially with respect to the first axis 19 from the housing 41. These sets of guide strips 42 make it possible to stabilize the inspection device 50 in the pipeline 11. Depending on the length and the positioning of the guide strips 42 around the housing 41, the inspection device 50 is stabilized at a certain distance from the edges of the pipeline and, advantageously, centered in the pipeline. That makes it possible to obtain a distortion-free representation.--
IN THE CLAIMS
Claim 1 has been amended to:
--1.	An inspection device with non-motorized displacement for inspecting a fluid pipeline, wherein [[it]] the inspection device comprises: 
a monitoring device capable of generating at least one representation of the pipeline, 
an inertial unit capable of determining orientation data relating to the inspection device, 
a means for preventing distortion of the at least one representation, the inspection device being intended to extend locally along a first axis that is substantially at right angles to a section of the pipeline and comprising a housing encapsulating the inertial unit and supporting the monitoring device, wherein the means for preventing distortion of the at least one representation comprises at least two sets of at least three flexible guide strips distributed around the housing, each of the at least three flexible guide strips extending radially with respect to the first axis from the housing and each of the guide strips being configured to form a spot bearing on the pipeline.--
Reasons for Allowance
Claims 1-9 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a housing (41) encapsulating the inertial unit (14) and supporting the monitoring device (12/21/22), wherein the means for preventing distortion (18/42) of the at least one representation comprises at least two sets of at least three flexible guide strips (42) distributed around the housing (41), each of the at least three flexible guide strips (42) extending radially with respect to the first axis (19) from the housing (41) and each of the guide strips (42) being configured to form a spot bearing on the pipeline (11).”
(Claims 2-9 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(Application fig. 5, partially reproduced below, illustrates the allowable subject matter.)

    PNG
    media_image1.png
    436
    366
    media_image1.png
    Greyscale

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 3,460,028 to Beaver et al. discloses an inspection device with non-motorized displacement for inspecting a fluid pipeline 10 (Fig. 1, reproduced below; Col. 4, lines 3-15), wherein the inspection device comprises all the recited features recited in claim 1, except for the allowable subject matter.
As shown in fig. 1 below, the inspection device comprises:

    PNG
    media_image2.png
    234
    858
    media_image2.png
    Greyscale

a monitoring device (= detector section 12) capable of generating at least one representation of the pipeline 10 (The detector section 12 may comprise a detecting coil to detect magnetic flux deflected off the pipeline wall, or may comprise a plurality of detectors (Col. 1, lines 60-65) to scan the entire pipeline wall, so as to detect flaws, pits, keyway corrosion, weld seams, longitudinal cracks, etc., in the pipeline 10; Col. 1, line 55 – Col. 3, line 25), 
an inertial unit (= orientation detector 55) capable of determining orientation data relating to the inspection device (Abstract; Col. 6, line 1 – Col. 8, line 51), 
a means for preventing distortion (18-19, 27-28) of the at least one representation, the inspection device being intended to extend locally along a first (longitudinal) axis that is substantially at right angles to a section of the pipeline (10) and comprising a housing (13) encapsulating the inertial unit (50) 
Beaver doesn’t teach a housing encapsulating the inertial unit (50) and supporting the monitoring device (12), and the flexible guide strips (18-19, 27-28) distributed around such a housing.  Neither is there any motivation to provide Beaver with such a housing.  Beaver appears to teach away from such a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 15, 2022